Name: 2007/779/EC,Euratom: Council Decision of 8 November 2007 establishing a Community Civil Protection Mechanism (recast) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  politics and public safety;  management;  European Union law;  economic geography
 Date Published: 2007-12-01

 1.12.2007 EN Official Journal of the European Union L 314/9 COUNCIL DECISION of 8 November 2007 establishing a Community Civil Protection Mechanism (recast) (Text with EEA relevance) (2007/779/EC, Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 308 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 203 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the European Economic and Social Committee (2), Whereas: (1) A number of substantial changes are to be made to Council Decision 2001/792/EC, Euratom of 23 October 2001 establishing a Community mechanism to facilitate reinforced cooperation in civil protection assistance interventions (3) (hereinafter the Mechanism) in order to make the European Unions emergency response more consistent and efficient. In the interests of clarity, that Decision should be recast. (2) Recent years have witnessed a significant increase in the occurrence and severity of natural and man-made disasters, resulting in the loss of human lives and property, including cultural heritage, the destruction of economic and social infrastructure and damage to the environment. (3) Action by the Community to implement the resolution of the Council and of the representatives of the Governments of the Member States, meeting within the Council, of 8 July 1991 on improving mutual aid between Member States in the event of natural or technological disaster (4) has helped protect people, the environment and property. The Convention of the United Nations Economic Commission for Europe of 17 March 1992 on the Transboundary Effects of Industrial Accidents, approved by the Community by Council Decision 98/685/EC (5), has helped to further improve the prevention and management of industrial disasters. (4) The general purpose of the Mechanism is to provide, on request, support in the event of major emergencies and to facilitate improved coordination of assistance intervention provided by the Member States and the Community, taking into account the special needs of the isolated, outermost and other regions or islands of the Community. Recent years have seen a considerable growth in the number of countries calling upon the Mechanism for civil protection assistance. The Mechanism should be strengthened to ensure a more effective and visible demonstration of European solidarity and to allow for the development of a European rapid response capability based on the civil protection modules of the Member States, as called for by the European Council held on 16 and 17 June 2005 and by the European Parliament in its Resolution of 13 January 2005 on the tsunami disaster. (5) The Mechanism would take due account of relevant Community legislation and international commitments. This Decision should therefore not affect the reciprocal rights and obligations of the Member States under bilateral or multilateral treaties, which relate to the matters covered by this Decision. (6) The Mechanism should facilitate the civil protection response to all types of major emergencies occurring inside or outside the Community, including natural and man-made disasters, acts of terrorism and technological, radiological and environmental accidents, including accidental marine pollution. Civil protection assistance may be required in all of these emergencies to complement the response capabilities of the affected country. (7) Prevention is of significant importance for protection against natural, technological and environmental disasters and would require further action to be considered. By contributing to the further development of detection and early warning systems, the Community should assist Member States in minimising the lead time to respond to disasters and in alerting EU citizens. These systems should take into account and build upon existing information sources. (8) Preparatory measures need to be taken at Member State and Community level to enable assistance intervention teams in emergencies to be mobilised rapidly and coordinated with the requisite flexibility and to ensure, through a training programme, the effective response capability and complementarity of assessment and/or coordination teams, intervention teams and other resources, as appropriate. (9) Other preparatory measures include pooling of information related to necessary medical resources and stimulation of the use of new technologies. That information concerns medical resources which Member States might make available on a voluntary basis for the protection of public health following a request for intervention under the Mechanism. In accordance with Article 296 of the Treaty establishing the European Community, no Member State is to be obliged to supply information the disclosure of which it considers contrary to the essential interests of its security. (10) The development of additional civil protection assistance intervention modules, consisting of resources of one or more Member States which aim to be fully interoperable, should be considered in order to contribute to the development of a civil protection rapid response capability. Modules are organised at the level of the Member States and subject to their direction and command. (11) In the event of a major emergency within the Community, or imminent threat thereof, which causes, or is capable of causing, transboundary effects or which may result in a call for assistance from one or more Member States, there is a need for relevant notification to be made as appropriate through an established reliable common emergency communication and information system. (12) The Mechanism should make it possible to mobilise, and facilitate coordination of, assistance interventions in order to help ensure better protection primarily of people but also of the environment and property, including cultural heritage, thereby reducing loss of human life, injury, material damage, economic and environmental damage, and making achievement of the objectives of social cohesion and solidarity more tangible. The reinforced cooperation in civil protection assistance interventions should be based on a Community civil protection structure consisting of a monitoring and information centre and a common emergency communication and information system managed by the Commission and contact points in the Member States. It should provide a framework for collecting validated emergency information, for disseminating that information to the Member States and for sharing lessons learnt from interventions. (13) The contact points in the Member States should be in a position to provide information on the availability of the civil protection assistance requested by the affected country, including information on the availability of military assets and capabilities. (14) The availability of adequate means of transport needs to be improved to support the development of a rapid response capability at Community level. The Community should support and complement the efforts of Member States by facilitating the pooling of transport resources of Member States and contributing, where necessary, to the financing of additional means of transport. (15) With respect to civil protection assistance interventions outside the Community, the Mechanism should facilitate and support the actions undertaken by the Community and the Member States. Assistance interventions outside the Community can either be conducted autonomously or as a contribution to an operation led by an international organisation, for which case the Community should develop its relations with relevant international organisations. (16) The United Nations, where present, have an overall coordinating role for relief operations in third countries. The civil protection assistance provided under the Mechanism should be coordinated with the United Nations and other relevant international actors to maximise the use of available resources and avoid any unnecessary duplication of effort. Enhanced coordination of civil protection assistance through the Mechanism is a prerequisite to supporting the overall coordination effort and ensuring a comprehensive European contribution to the overall relief effort. In major emergencies where assistance is provided under both the Mechanism and Council Regulation (EC) No 1257/96 of 20 June 1996 concerning humanitarian aid (6), the Commission should ensure the effectiveness, coherence and complementarity of the overall Community response. (17) The Mechanism could also be a tool for facilitating and supporting crisis management in accordance with the Joint Declaration by the Council and the Commission of 29 September 2003 on the use of the Community Civil Protection Mechanism in crisis management referred to in Title V of the Treaty on the European Union. This Decision is without prejudice to the competences and role of the Presidency in crisis management under the said Title. (18) The Mechanism could also be used for supporting consular assistance to EU citizens in major emergencies in third countries, regarding civil protection activities, if requested by the consular authorities of the Member States. (19) Where the use of military assets and capabilities is considered to be appropriate, cooperation with the military will follow the modalities, procedures and criteria established by the Council or its competent bodies for making available to the Mechanism military assets and capabilities relevant to the protection of civilian populations. (20) The use of military assets and capabilities should also be consistent with the principles of relevant United Nations Guidelines. (21) Participation of candidate countries and cooperation with other third countries and with international and regional organisations should be possible. (22) The measures necessary for the implementation of this Decision should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (7). (23) The objective of this Decision, namely to facilitate reinforced cooperation between the Community and the Member States in civil protection assistance intervention in the event of major emergencies or the imminent threat thereof, cannot be sufficiently achieved by the Member States, and can therefore, by reason of the scale or effects of the proposed action, taking into account the benefits resulting from the operation of the Mechanism in terms of reducing the loss of human life and damage, be better achieved at Community level. If a major emergency overwhelms the response capabilities of an affected Member State, this State should be able to appeal to the Mechanism to supplement its own civil protection resources. The Community may therefore adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty establishing the European Community. In accordance with the principle of proportionality as set out in that Article, this Decision does not go beyond what is necessary in order to achieve that objective. (24) The Treaty establishing the European Community and the Treaty establishing the European Atomic Energy Community do not provide powers for adopting this Decision other than those of Articles 308 and 203, respectively, HAS ADOPTED THIS DECISION: CHAPTER I Subject matter and scope Article 1 1. A Community Mechanism to facilitate reinforced cooperation between the Community and the Member States in civil protection assistance intervention in the event of major emergencies, or the imminent threat thereof, is hereby established (hereinafter the Mechanism). 2. The protection to be ensured by the Mechanism shall cover primarily people but also the environment and property, including cultural heritage, in the event of natural and man-made disasters, acts of terrorism and, technological, radiological or environmental accidents, including accidental marine pollution, occurring inside or outside the Community, taking also into account the special needs of the isolated, outermost and other regions or islands of the Community. The Mechanism shall not affect obligations under existing relevant legislation of the European Community or the European Atomic Energy Community or existing international agreements. Article 2 The Mechanism consists of a series of elements and actions including: 1. the identification of intervention teams and other intervention support available in Member States for assistance intervention in the event of emergencies; 2. the setting-up and implementation of a training programme for intervention teams and other intervention support, and for experts for the teams responsible for assessment and/or coordination (hereinafter assessment and/or coordination teams); 3. workshops, seminars and pilot projects on major aspects of interventions; 4. the establishment and dispatch of assessment and/or coordination teams; 5. the establishment and management of a Monitoring and Information Centre (MIC), which is accessible and able to react immediately 24 hours a day and serving the Member States and the Commission for the purposes of the Mechanism; 6. the establishment and management of a Common Emergency Communication and Information System (CECIS) to enable communication and sharing of information between the MIC and the contact points of the Member States; 7. contributing to the development of detection and early warning systems for disasters which may affect the territory of the Member States, in order to enable a rapid response by the Member States and the Community, as well as to their establishment through studies and assessments on the need for and feasibility of those systems and through actions to promote their interlinkage and their linkage to the MIC and the CECIS. Those systems shall take into account and build upon existing information, monitoring and detection sources; 8. supporting Member States in obtaining access to equipment and transport resources by: (a) providing and sharing information on equipment and transport resources that can be made available by the Member States, with a view to facilitating the pooling of such equipment or transport resources; (b) assisting Member States to identify, and facilitating their access to, transport resources that may be available from other sources, including the commercial market; (c) assisting Member States to identify equipment that may be available from other sources including the commercial market; 9. complementing the transport provided by Member States by providing additional transport resources necessary for ensuring a rapid response to major emergencies; 10. supporting consular assistance to EU citizens in major emergencies in third countries regarding civil protection activities if requested by the consular authorities of the Member States; 11. other supporting and complementary action necessary in the framework of the Mechanism as mentioned in Article 4 of Council Decision 2007/162/EC, Euratom of 5 March 2007 establishing a Civil Protection Financial Instrument (8). Article 3 For the purpose of this Decision, the following definitions shall apply: 1. major emergency means any situation which has or may have an adverse impact on people, the environment or property and which may result in a call for assistance under the Mechanism; 2. response means any action taken under the Mechanism during or after a major emergency to address its immediate consequences; 3. preparedness means a state of readiness and capability of human and material means enabling them to ensure an effective rapid response to an emergency, obtained as a result of action taken in advance; 4. early warning means the timely and effective provision of information that allows action to be taken to avoid or reduce risks and ensure preparedness for an effective response; 5. module means a self-sufficient and autonomous predefined task- and needs-driven arrangement of Member States capabilities or a mobile operational team of the Member States representing a combination of human and material means, that can be described in terms of its capacity for intervention or by the task(s) it is able to undertake. CHAPTER II Preparedness Article 4 1. Member States shall identify in advance intervention teams or modules within their competent services and, in particular, their civil protection services or other emergency services, which might be available for intervention or could be established at very short notice and be dispatched, generally within 12 hours following a request for assistance. They shall take into account that team or module composition should depend on the type of major emergency and on particular needs in that emergency. 2. Member States shall select experts who can be called on to serve on the site of an emergency in an assessment and/or coordination team. 3. Member States shall work on a voluntary basis towards developing modules, in particular to meet priority intervention or support needs under the Mechanism, that: (a) are made up of the resources of one or more States participating in the Mechanism; (b) are able to perform tasks in the areas of response; (c) are able to perform their tasks in accordance with acknowledged international guidelines and therefore able: (i) to be dispatched at very short notice following a request for assistance; (ii) to work self-sufficiently and autonomously for a given period of time if circumstances on site require it; (d) are interoperable with other modules; (e) have undertaken training and exercises in order to meet the interoperability requirements under points (a) and (d); (f) are placed under the authority of a person who is responsible for their operation; (g) are able to provide assistance to other EU bodies and/or international institutions, especially the United Nations. 4. Member States shall consider the possibility of providing, as required, other intervention support which might be available from the competent services, such as specialised personnel and equipment to deal with a particular emergency, and of calling upon resources which may be provided by non-governmental organisations and other relevant entities. 5. Member States wishing to do so, may, subject to appropriate security constraints, provide information about relevant military assets and capabilities that could be used as a last resort as part of the civil protection assistance through the Mechanism, such as transport and logistical or medical support. 6. Member States shall provide relevant general information on the teams, experts, modules and other intervention support referred to in paragraphs 1 to 4 of this Article within six months of the adoption of this Decision, and promptly update this information when necessary, as well as on medical resources referred to in Article 5(6). 7. Member States, supported by the Commission if they so request, shall take the necessary measures to ensure the timely transport of the civil protection assistance they offer. 8. Member States shall designate the contact points and inform the Commission accordingly. Article 5 The Commission shall carry out the following tasks: 1. establishing and managing the MIC; 2. establishing and managing the CECIS; 3. contributing to the development detection and early warning systems for disasters as provided for in Article 2(7); 4. establishing the capability to mobilise and dispatch, as quickly as possible, small teams of experts responsible for: (a) assessing the civil protection needs of the State requesting assistance in view of the assistance available from the Member States and the Mechanism; (b) facilitating, when necessary, coordination of civil protection assistance operations on site and liaising, when necessary and appropriate, with the competent authorities of the State requesting assistance; 5. setting up a training programme, with a view to enhancing the coordination of civil protection assistance intervention by ensuring compatibility and complementarity between the intervention teams and modules referred to in Article 4(1) or as appropriate other intervention support as referred to in Article 4(4), and by improving the competence of the experts referred to in Article 4(2). The programme shall include joint courses and exercises and an exchange system whereby individuals may be seconded to other Member States; 6. pooling and compiling in the event of a major emergency, information on the capabilities of the Member States for maintaining a production of serums and vaccines or other necessary medical resources and on the stocks thereof which might be available for intervention; 7. setting up a programme of lessons learned from the interventions conducted within the framework of the Mechanism and disseminating these lessons through the information system; 8. stimulating and encouraging the introduction and use of new technologies for the purpose of the Mechanism; 9. taking the measures listed in Article 2(8) and (9); 10. establishing the capability to provide basic logistical support for assessment and/or coordination experts; 11. taking any other supporting and complementary action necessary in the framework of the Mechanism as mentioned in Article 4 of Decision 2007/162/EC, Euratom. CHAPTER III Response Article 6 1. In the event of a major emergency within the Community, or of an imminent threat thereof, which causes or is capable of causing transboundary effects, the Member State in which the emergency has occurred shall, without delay, notify the Commission and those Member States which may be affected by the emergency. The first subparagraph shall not apply where the obligation of notification has already been addressed under relevant legislation of the European Community or the European Atomic Energy Community or existing international agreements. 2. In the event of a major emergency within the Community, or of an imminent threat thereof, which may result in a call for assistance from one or more Member States, the Member State in which the emergency has occurred shall, without delay, notify the Commission, when a possible request for assistance through the MIC can be anticipated, in order to enable the Commission, as appropriate, to inform the other Member States and activate its competent services. 3. The notifications referred to in paragraphs 1 and 2 shall, as appropriate, be made through the CECIS. Article 7 1. Where a major emergency occurs within the Community, a Member State may request assistance through the MIC or directly from the other Member States. The request shall be as specific as possible. 2. In the case of a request for assistance through the MIC, the Commission shall, upon receiving such a request, as appropriate and without delay: (a) forward the request to the contact points of the other Member States; (b) facilitate the mobilisation of teams, experts, modules and other intervention support; (c) collect validated information on the emergency and disseminate it to the Member States. 3. Any Member State to which a request for assistance is addressed shall promptly determine whether it is in a position to render the assistance required, and inform the requesting Member State thereof, either through the MIC or directly, indicating the scope and terms of any assistance it might render. If a Member State informs the requesting Member State directly, it shall also inform the MIC accordingly. The MIC shall keep the Member States informed. 4. The requesting Member State shall be responsible for directing assistance interventions. The authorities of the requesting Member State shall lay down guidelines and, if necessary, define the limits of the tasks entrusted to the intervention teams or modules. The details of the execution of those tasks shall be left to the person in charge appointed by the Member State rendering assistance. 5. Where the requesting Member State asks the intervention teams to direct the intervention on its behalf, the teams or modules provided by the Member States and the Community shall endeavour to coordinate their interventions. 6. Where assessment and/or coordination teams are dispatched, they shall facilitate coordination between intervention teams and liaise with the competent authorities of the requesting Member State. Article 8 1. In the event of a major emergency occurring outside the Community, Article 7 may also, upon request, be applied in respect of civil protection assistance interventions outside the Community. Such interventions may either be conducted as an autonomous assistance intervention or as a contribution to an intervention led by an international organisation. The scope of the coordination arrangements contained in this Article shall only include assistance channelled through the Mechanism. The measures taken pursuant to this Article shall be without prejudice to the measures adopted under Title V of the Treaty on European Union. 2. Where civil protection assistance as referred to in paragraph 1 is provided in response to a request distributed through the MIC, the Member State holding the Presidency of the Council of the European Union (hereinafter referred to as the Presidency) shall ensure the overall coordination of the civil protection assistance interventions while respecting the operational coordination role of the Commission as set out in paragraph 4. 3. Regarding political and strategic coordination, the Presidency shall in particular: (a) assess the appropriateness of the possible use of the Mechanism as a tool for facilitating and supporting crisis management; (b) where it deems it necessary, establish relations with the affected third country at political level and liaise with that country at all stages of the emergency in respect of the overall political and strategic framework of the assistance intervention. Where appropriate, the Presidency may request another Member State to take responsibility, in whole or in part, for political and strategic coordination or request the Commission to support that coordination. 4. Operational coordination shall be undertaken by the Commission in close cooperation with the Presidency within the framework of the political and strategic coordination referred to in paragraph 3. Operational coordination shall consist of the following activities as appropriate: (a) maintaining a continuous dialogue with Member States contact points in order to ensure an effective and coherent European civil protection contribution through the Mechanism to the overall relief effort, in particular: (i) informing the Member States without delay of the full requests for assistance; (ii) dispatching on site assessment and/or coordination teams to undertake an assessment of the situation and the needs and/or to facilitate the operational coordination on site of the assistance channelled through the Mechanism; (iii) establishing needs assessments in cooperation with the assessment and/or coordination teams and other actors, including other services of the EU; (iv) sharing relevant assessments and analyses with all relevant actors; (v) providing an overview of assistance being offered by Member States and other sources; (vi) advising on the type of assistance required in order to ensure that the civil protection assistance provided is consistent with the needs assessments; (vii) assisting in overcoming any practical difficulties in the delivery of assistance in areas such as transit and customs; (b) liaising with the affected third country on technical details such as the precise needs for assistance, the acceptance of offers and the practical arrangements for the local reception and distribution of assistance; (c) liaising or cooperating with the United Nations Office for the Coordination of Humanitarian Affairs (UNOCHA) when present and other relevant actors contributing to the overall relief effort in order to maximise synergies, seek complementarities and avoid duplication and gaps; (d) liaising with all relevant actors, in particular in the closing phase of the assistance intervention under the Mechanism, to facilitate a smooth handover. 5. Where appropriate, the Commission may, on a case-by-case basis, undertake additional operational tasks with the agreement of the Presidency. 6. The Commission may, in close cooperation with the Presidency, appoint the assessment and/or coordination teams referred to in paragraph 4(a)(ii). The teams shall be composed of experts and a team leader provided by the Member States on a case-by-case basis. The Commission shall select the experts and the leader for this team on the basis of their qualifications and experience, including the level of the Mechanism training undertaken, previous experience of missions under the Mechanism and other international relief work. The selection shall also be based on other criteria, including language skills, so as to ensure that the team as a whole has available the skills needed for the specific situation. The MIC shall maintain close contact with the assessment and/or coordination teams and provide them with support and guidance. 7. The Presidency and the Commission shall ensure close cooperation and maintain a continuous dialogue at all stages of the emergency regarding the intervention. The operational coordination shall be fully integrated with the overall coordination provided by UNOCHA, when it is present, and respect its leading role. Coordination through the Mechanism does not affect bilateral contacts between the participating Member States and the affected country, nor cooperation between the Member States and the United Nations. Such bilateral contacts may also be used to contribute to the coordination through the Mechanism. Synergies and complementarities shall be sought with other instruments of the Union or the Community. In particular, the Commission shall ensure the complementarity and coherence of actions under the Mechanism and actions financed under Regulation (EC) No 1257/96. In the event of a major emergency occurring outside the Community, the possible use of military assets and capabilities available to support civil protection should be consistent with the principles of relevant United Nations Guidelines. 8. The coordination roles of the Presidency and the Commission referred to in this Article shall not affect the Member States competences and responsibility for their teams, modules and other support, including military assets and capabilities. In particular, the coordination by the Presidency and the Commission shall not entail giving orders to Member States teams, modules and other support, which shall be deployed on a voluntary basis in accordance with the coordination at headquarters level and on site. 9. In order to enable the coordination referred to in paragraphs 1 to 8 and to ensure a comprehensive contribution to the overall relief effort: (a) all Member States providing civil protection assistance as referred to in paragraph 1 in response to a request distributed through the MIC shall keep the MIC fully informed of their activities; and (b) Member States teams and modules on site participating in the intervention through the Mechanism shall liaise closely with the MIC coordination and/or assessment teams on site. Article 9 The Commission may support and complement the civil protection assistance provided by the Member States within the context of the Mechanism by taking the measures listed in Article 2(8) and (9). CHAPTER IV Final provisions Article 10 Participation in the Mechanism shall be open to candidate countries. Other third countries as well as international or regional organisations may cooperate in activities under the Mechanism where agreements between these third countries or organisations and the Community so allow. Article 11 For the purposes of applying this Decision, Member States shall appoint the competent authorities and inform the Commission accordingly. Article 12 The Commission shall, in accordance with the procedures referred to in Article 13(2), establish implementing rules particularly on the following matters: 1. resources available for assistance intervention, as provided for in Article 4; 2. the MIC, as provided for in Article 2(5); 3. the CECIS, as provided for in Article 2(6); 4. the assessment and/or coordination teams, as provided for in Article 2(4), including criteria for the selection of experts; 5. the training programme, as provided for in Article 2(2); 6. the modules as provided for in Article 4(3); 7. the detection and early warning systems as provided for in Article 2(7); 8. information on medical resources, as provided for in Article 5(6); 9. the interventions inside the Community, as provided for in Article 7 as well as the interventions outside the Community, as provided for in Article 8. Article 13 1. The Commission shall be assisted by the committee set up by Article 13 of Decision 2007/162/EC, Euratom. 2. Where reference is made to this paragraph, Articles 5 and 7 of Decision 1999/468/EC shall apply. The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months. Article 14 The Commission shall evaluate the application of this Decision every third year from the date of its notification and transmit the conclusions of that evaluation to the European Parliament and the Council. The conclusions shall be accompanied, if appropriate, by proposals for amendments to this Decision. Article 15 Decision 2001/792/EC, Euratom shall be repealed. References to the repealed Decision shall be construed as references to this Decision and shall be read in accordance with the correlation table in the Annex. Article 16 This Decision is addressed to the Member States. Done at Brussels, 8 November 2007. For the Council The President R. PEREIRA (1) Opinion of 24 October 2006 (not yet published in the OJ). (2) OJ C 195, 18.8.2006, p. 40. (3) OJ L 297, 15.11.2001, p. 7. (4) OJ C 198, 27.7.1991, p. 1. (5) OJ L 326, 3.12.1998, p. 1. (6) OJ L 163, 2.7.1996, p. 1. Regulation as amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1). (7) OJ L 184, 17.7.1999, p. 23. Decision as amended by Decision 2006/512/EC (OJ L 200, 22.7.2006, p. 11). (8) OJ L 71, 10.3.2007, p. 9. ANNEX Correlation table Council Decision 2001/792/EC, Euratom This Decision Article 1(1) Article 1(1) Article 1(2), first and second subparagraphs Article 1(2), first and second subparagraphs Article 1(2), third subparagraph Recital 4, second sentence Article 1(3), introductory sentence Article 2, introductory sentence Article 1(3), first indent Article 2, point (1) Article 1(3), second indent Article 2, point (2) Article 1(3), third indent Article 2, point (3) Article 1(3), fourth indent Article 2, point (4) Article 1(3), fifth indent Article 2, point (5) Article 1(3), sixth indent Article 2, point (6)  Article 2, point (7)  Article 2, point (8)  Article 2, point (9)  Article 2, point (10) Article 1(3), seventh indent Article 2, point (11)  Article 3 Article 2(1) Article 6(1) and (2) Article 2(2) Article 6(3) Article 3, introductory sentence  Article 3, point (a) Article 4(1) Article 3, point (b) Article 4(2)  Article 4(3) Article 3, point (c) Article 4(6) Article 3, point (d) Article 4(4)  Article 4(5)  Article 4(7) Article 3, point (e) Article 4(8) and Article 11 Article 4, introductory sentence Article 5, introductory sentence Article 4, point (a) Article 5, point (1) Article 4, point (b) Article 5, point (2)  Article 5, point (3) Article 4, point (c) Article 5, point (4) Article 4, point (d) Article 5, point (5) Article 4, point (e) Article 5, point (6) Article 4, point (f) Article 5, point (7) Article 4, point (g) Article 5, point (8) Article 4, point (h) Article 5, point (9)  Article 5, point (10)  Article 5, point (11) Article 5(1) Article 7(1) and (2) Article 5(2) Article 7(3) Article 5(3) Article 7(4) Article 5(4) Article 7(5) Article 5(5) Article 7(6) Article 6, first subparagraph Article 8(1) Article 6, second subparagraph Article 8(2) to (9)  Article 9 Article 7 Article 10, first subparagraph  Article 10, second subparagraph Article 8(1)  Article 8(2), introductory sentence Article 12, introductory sentence Article 8(2)(a) Article 12, point (1) Article 8(2)(b) Article 12, point (2) Article 8(2)(c) Article 12, point (3) Article 8(2)(d) Article 12, point (4) Article 8(2)(e) Article 12, point (5)  Article 12, point (6)  Article 12, point (7) Article 8(2)(f) Article 12, point (8) Article 8(2)(g) Article 12, point (9) Article 9(1) Article 13(1) Article 9(2)  Article 9(3) Article 13(2) Article 9(4)  Article 10 Article 14  Article 15 Article 11  Article 12 Article 16